 

| UNTTED Staves Oxstercr ¢é

Case 1:18-cv-10836-PGG Document

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

{1 SOUTRERN DYSIRECT OF Vel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z ——__+-——
_ in S. pe S2y\ ak
i x ;
Pie Ce ae Ae ee ee
_ a CAN oe LS 0" -| "
5 — K i met A ly
|r oanch pee ;
i : “7 . ik te. g al? ¥ WT wey vega |
Nhgh S<Whuwile, kal Le, eee
A TRGh Oo: Cros wok bees | 7
FS rt + i

oe

i
«
1
a

Pra a
wy

 

 

CLAEM BOR pera

cep a
va,
~ i 7

 

 

 

 

Reva. DONC OY nee

 

 

~ | BEREAN bol tie

USA
[Sed

NoaktS duck Mach Si

 

nd HO S24 \\ere Wires

Then

Chi hai, Chon bbe “cles te )
rate Cock purgut fo Eeh ih
voice node, oF Ve were = Oa

 

 

 

  

coment nds ex AS ree VX
WRespeets UR pers ages
Crag Te

oe

—palc VE ss: goog

 

poe

RY mda be Decor D9 in YO

 

Sis sna.) ‘\ clon te Gampels._. coe
are so ake oF \\ovshon va
Conecin Inne. bec 5

OM §
LNCS i
vheralRacl, umacthy C4 ca Ch ONTO Me

    
 

 

 

 

Maks. aS, CebksQih, § tesa 32.

 

 

 

 

 

 

 

Re, Mar ADIGA
Berl Concedtronal Tbh le, a
P.a-Roy 33 _ _

 

 

 

 

 

+7

 

 
.Case 1:18-cv-10836-PGG Document138 Filed 01/22/20 Page 2 of 20

_  Dedorcks oN ow Maw Ss. Cbestets

; Z t Medan. ¢ at Jeske tet 4 \ “low chive onl Co ue !
pas siey unber Ne (oun Atle Oath Ste pr aa she)
TAS ais nb dhs Decor OAS |

A Tem MedhinS. Ci Sabo) Tone s sd qt cose SGA,
ee . rewire otal, ASS ~cv- AOR RG- BGG SWE Ceres Whe (eae h) covrentha bt pealig,
_bsete ode OS, Didi Couche The Sa thon Dishaaed Mew Moke
- Charen © “The Cou"),
ah oan in Abe ne “havsiag a S WW) Laside We yee Conk
an Tash Lon) \ecre the Tadionn Qnereiq SECTS Tih")
oe tooaogonertc nt Qneredy 8c MW), Wier cyeats operating cd oath Pisie
\ SR Coke. on natecommun onmse Play me Mn cominis niche we. Seangction Nn
ody Decoytbo= Mh, O44 ' Wn \ssazen inl \debederebeli chin Oe ru gb
tow ra \mlibyation-relale) odes. _
ae a. “This. \S valle leat Lhe Wid (AN) uch sek OO weld oaks com) owt
oe hse Meso Scwe arent ws despite thew rok ae oho Couch 7 :

_ “y CONC on Any Mare eS Freer, WO a ) wi ishabive- delet hecang, $9 ONCe.
| capt these wea dg SOG. &. 3 «3 SHAM Cb) od The Due Races
_ NM ch, Qoose of KO, damon warty | Ustrds Gave. reo Part Ms We Ceye, |
| Reewsedhdecbeniny COB) WATS IT . —
ch 5, -Lntuesing 2 eyes, cone Tooth he cue breagp eed es \ ore on Fables 203 |
i December dO, Ora, ond Sehubley De ener shy WAL 2
ee Now ¥ \ \woye Na Ms hey shade pee succlon caoinst's packign ric athe I>
co LOT Sede oni Ne oN VV es <are\\once recon) ee Nese onete, Sov cOhsou Mo
ee Gee. S y y a"
ve . a OS APSA PAA, ASS 0 Trey QBIACe CA CAN wpigore nati
oo fra iced jeumaisecgues uring DOS Franconi wee re The
| Wi thaton Pot, Re QA WWodd) he Oa ( Wh), TAS leas Ve Wesern
Youn, cad Te Tdece $5. ON (MDA oN \umonrcidls od a male Teves boy |

 

 

 

  

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
UL

 

[The Bay Mel,

Case 1:18-cv-10836-PGG Document

 

XTSS }

aS ne einen, AY) i

138 Filed 01/22/20 Page 3 of 20

Nidalle lh bain (Rah ng Soe, Srishuds
The Dud Wirey The Sey Gales coh

 

Spa

 

 

 

 

tre ps

 

oka tn= becarhgs YA

ce ont” Sak
xX oy . Queing

wa, wad
Next Cle

psc SCRA ac iau Cour Buing: S
G.The BENUE ca

Lu "a Met cose os Om: elecauuen

 

She | Kk c \olaay . ¥ ware oat Dhraliee tele ty. recente
Coens Wee. a YC oe sult Area the, cote HOA ous entry Ome. NT Mae .
Mice ee or: Ve dese ) oc OC Seq ents mpenetiag Under brstth

ny CONS Creip' we Valera
“fs dale Wendl DecoedaeATWa,

wer extrainn net Vel canberlrabacsse hex cake cre one _
feos, octal.

 

ce ma ay on N obs Meus Lens’ Vac onthe tl
; omselacbe:

Jone Nes

leewse Sr och na. ¢o.\h otk. Chas 8 Theol

Ke ks SWE es CML

my

    
  
 
 

ABs dh We ole PDIo. |)
. it ma Ise A We

‘vk lacie
Ls AS Desealaar! Akh, 4 Oo

QAN Mas

4 CH
1 CMA

A The AS oN S¢ dots ( Con Gye to. ons
emacelele Oinihed Vrebes WYecbas er Cou

 

_ ate wrrcon\y A Nos cle Nbve Aur Mio
[hol Cya\iRbo LaS Clo) (BS on
A A AGG) — or parhues yore \NY

Weebe

  

Cre | cre parcasely \Ve eves onli, Me. oe

 

“Hhe'Ceum

 

Ne ©, TVodea} xs Woo dhicleethy CARMA)

 

J peck tne: Sn Sel AP te goods eco

AA M, it eskins lek & (coe Ave.

SSS2. . HigtoscS qe 4

hes Qe ov Sundudel extn: pet
aw to bo Ais: oko Ath
nlen-ac wart lea), a Wee Covck-

Whours A_ rely, ag Peds Ros !

   

a vo rea ke-o.te, woclvalan in Ga

iw!

a yy Lowdeth repueck Pucsocak: Le

Cos, ae SO: Arak! Comet ode Whe
Sao b ant (=, Geckegle. Le .

15 ote Nae coungel onde

| oan
We ede Meng resin colllhy

 

rs Heats.

No wo “Wy a hung ex act) Ny pak, MK
Telos‘

ath ot & a sah Nbe Vv

 

 

soc 5 C8

 

pes urt Ses Wo Seeds! ¢ an j wes.
_ had: \ Manas nas t presen fhm \doa\-«

aur

 

HRSA

_Laare eM pa W Sewaane cle We 3 Pel
CRvte Me rebel che UW oy obstvelve

ro

conpuet

roe Amatel AWG) AOS c ie

 

Wer WNeobtnn Seng YUnal, Nhangom :

The‘ Cou
KAY, Na ads! anode,

 

| wae. wie Sa

 

 

what Sheu \pwe. Sone

a “Cesalye Dr “tall |
= ole
ae} Prive. debe ays.
Lp dadeocoblend onl

Case 1:18-cv-10836-PGG Document 138 Filed 01/22/20 Page 4 of 20
— | Xe Tek devas cyeats weet Yo Spree-Rekime — eran One
--| CONS Mnredkeniing ‘be iy & = Won Pou ibe py \nowe. oe enbottecle on) eakem_

PCOS va ones

_ - Z NS, Ware also Nec VS Ae ¥ Ce sens L.8 Re cg Ba —
coe EM ine, Shonda. pembes\ oe the ent ce mtel. Kasia fects dah onardde
| neti esant-bn 4 Suda, Ny dacASIA cm We. Ws ecg Me gear OAD Y shel

Wewrce spin the \doaScprssune. Orci, ar. recicedbcad edi an.

eo MI Dacyae mw Labora 2 eae vad

oe Coes: O: cela e paki ent | ats SAG. aX. he an vei

vn oben Dheeliene Ake lol “Aveta (eels OW
4 sc a wale § onde be Mee , go 280 Sau)

Chicn\, Vela ess
“ak bes Y Nel ms Wu € hs Wye -conbeek inbenudon wrth
Ne Le pean. ¢ pales: Sa ssa cae an nN eh oe her Bing
_ NG. N\\ vichushee sxe \aecous Ve ade CARA Neonat wish —— _
YC} low The Couct Ton Veeran ewe Wal
_ eloum CG WA) sabres kone c& arinleaol es ) vn Oly uekon
| reklicdoony Searels! (My my \puen ‘Ay shown cenit tele! Soins
_ pcs Tos slp cheats, redial mrs squeal gal 23 galled ah’

ee mn Dig manical Qucucds wanwha of aS te co ber
| 20%) oe 49, “a sa Maveubai lle ye
_A 4 a A oct

| Be See Con Ye RWW achdnatan Clk
__f be Prag Nente0s Hiab \ (Ra Crores Ne ') te
Fal deli gone ea

“ eet vs ee eae SHS. —
aE 6 a Nee OM BOMaUS MGS iy Wo cese he melicio a
- rebcliokses aghoas xe wr Sn uats! ot cae Cn on Mondoas Dec enbe~ 4h, DOA, aber

bescles: sly a Yeivalossa Shas, aecusn\ yng on Senigus | Smale wacom ack peers

r Ap Capac ae pay sel | \pechuse Fou dd Woke gC. QlaSueat 2 (ae |
"BS NAHUIA e: ersee. aN Noe ANOS.

 

  

    
   
 

 

 

    

 

 

    

 

 

 

    

 

 

 
 

 

 

 
faceas

Case 1:18-cv-10836-PGG Document

, OW. Ma Qeewhaus Flin 4s dn dhe
SHO” G

mah ng | WES Cnr

 
  

ows
__ rigs, Dye recess) Wo melee woke rleuct ama eur)

he.

138 Filed 01/22/20 Page 5 of r°

scribe ve laos She Sez eal! cyan
od Mnoree UdebeS mu

 

 

tM. “a Ceiind cose Wes | vnteavete)

 

indians Less han thors C®

 

CaS) Nas le

 

  

<at|

 

 

 

  

 

 

 

 

 

 

yes asd Ging HW abe olla shea par M mnt —
a | “Semregodion wine call eh ene heeo! surbzee
ee [wo Nari onli wdessour know de tm Ses aherk > probe adr.
_ 4 ede Face! 2 adenedih Ne Cor yrobe\ reared A 5 CMA heriksvese :
0 Reed vet woe) = a he Se beten ov Coos & Lreanng
ne rene TA Vredhos Slt ye MWe event a ea veya Seuren
= epic SSE cade. ed cdeaca, te dys ne ow
_4 es Se 2 sake Con Tneumen

pestle bode «
____ |b.

low! uy

Seles eters Jet

 

enn OWS \neccina wher \,
a keayos soncelle\ WY
Ing ontereichory dens Xo

  

‘age

 

pane "oe uN

 

. one Srbhe get tp pang, Swiles: iesttod

O38 ‘ye. ceo’ xv * need ue Se

 

 

| Vee. We Ccapmanenrne Catt} OAS TM,

| mA Cre. pare be stp Wesel Gad

pedicles

proe¥ice.— in ma lobe be Sente Minas |

7 ox easy Ye SER) ud! agent Weve _

te)
ASS Yu wnendt— ca pu |

eebrSelwmer ip 0 denctuih ds.
Cini CCM) on Nw Mone neces SOV

‘achag u se gti matches to s tent

 

 

      

 

 

 

 

 

 

 

 

 

- Exel 3.
sence eh’:

 

 

a cidks Spdthicel esoners Se Speedy Press Selita,
Wu. 4p O8S0C ne ‘ects “Thess \ ae nk) pach pe We
a Qeichin. Shh Ege oly eit iad ee ey ea
. Z OM. One vy Decenben! AS, ee So-aiking ew verthing SD
_ celled asada is one cally We Ofer oF Me Chale The Come
\. wd Fram Shale, Neconoe-Ath, 201%

 

 

 

Vodepochdbong.

 

 

2 eic\ call duchy wormed lousineas héves

 
 

Case 1:18-cv-10836-PGG Document

[No Me Cat's Bay la Es eae
i NG menk Net “Thole, (Noo amwoer Ach,
PMT RA metros) trove Ack imak >

 

   

“TSec

47. One Seve dSradhale agents si

' Wolk mu TROLENS ceconbwes MWe Sour

ce.

i.

138 Filed 01/22/20 Page 6 of 20

rend roveSar pieces! ng, until vnc
2019, Ex bit 4.

A. sackel call Pram Shis SHO. _
Q 2 Cem Ab tre the Me. chow number !
he OFT Cele wes nerd

vin ma VRUCZ AICS om
M eaboy the,

 

 

  

 

Sadek! Cqents wn lex bibs.
aS, Tree be won Qs SHU; alsconk ink

 

 

COMBA FW
ritefahng events. eee pore. bela Shun nor x
Fava, December Oth, ors. ont |

 

abd We Qredds Are col cecegh

aca Bc Wed pacton Pua Shwe

 

feet

\e ales Tg ea roereud

As on) repvedton eworenes heccings

 

 

Nhe eobtons

 

Wi Wale Tagg Ave
: ovissien mt SS
Sonor Qeeeutre! \ Lh, JOA

 

 

| Faia
; wide edd oy

oy Eds nor beliene Wee Wes @

J exper eACe. Wa Vnt way & rele

 

 

 

cat cots Merman call on Wursdky
Dy daed | & ery War deadei (yan
sa\ \ \edbe events wn cloare

 

larg peli Macks necrenaee

Aare Ele] pele ber on. a \redni

pad soe

 

Wausdeas Docomben ths 24%, sud

yrerezinconelle by cal The Cac,

 

perea cca
Mhetr opie ons \y eowrsges Aten

ayer cxperrcnca Nadeseecnh
we hell waite rnal eal call on
mie cal Sci) wale erty

 

ak \eosh ONG. OS ont Mg Sallngs Yin hes

 

340) ants Ye daclelt

 

a oar

2 OE Sa GAN WS8

ao ONDAC

. ve oe =e .

      

A
=X

 \unaldion OY CORAM). On Sol

 
 

CoA wae *
Le Voom overlcrebalick akin bio, 7
chauection ta: Rrvak-oa) § sem | be.

 

rine’ Nhe escurthe. pas option Nik:
Sac a. cont

Telok Cea steamy nation § Se sealer
Seen ens } seconk ) Contnde. we red
pease WM, derthe. Quin. Sse other

  
  

 

_ceblidhony oqandhel bing rq
at Ston act set ie

us Sar Bcoules 2 rreaiass sucht
Aisha ov akeheuel Mr ongorna
Supposedly lee ‘dimabe matte Shing

 

 

V Shc Legal \haiiby Fie Me Sarkiot

> wake Vwus-Sercomiltrd} 6 en Touhy
wee a, "ne

 

Case 1:18-cv-10836- PGG Document

\ eee Ze a Fron me evut
| Tce Wwe r ve

J Cass: AVR eh Benen Co Man wo] 10
4 ae wte.2 QaWe, ol Ware. \e onc ws

Sq 2SMW»

CCes rec

138 Filed 01/22/20 Page 7 of 20

ico Fang an aii cp

Cran AN \ S e.. on Wi

Sakic wkeech ay peasue—
A \nimsal os CA \ te " _

crupchous | eman=sbinging Use) com

 

SA. Tivelic se baeen on oN. mu Y

perience on) \reiadag Wel We 03) oa

 

 

- | Ca onts\ wea We publicond: call Fed
ua CA Wal\anoke DO" \necouse

 

ening ovels) \e eeliene Se sola hak they
Suen) pyesvork te D. Cole $8 42-4.

AS ©

 

 

 

—__febsegy oad MONIOS exelicy na
| ; 1S We, PREM mmo lndun os 1: Tal

Of

fart \nuve beeen a Comic Doaabes

 

wh Ne sdal suspecks, \e@, “x son Reel a
\ “Tine Tesh Vou: quedo “ Rouen a
Re eilhor Ortho te Meme bbe incidest

 

any sedate ary nog

\y a Sob Seg vere ents,
s OWOs, score My
Bah bok Me cone TN
_ ptisanaghon herbal ‘aoe
_ when Ww eh \\e: _RENSN
SESS aes

| cuvea, feqronnl AARce. da] onses 6
forget scn cu a

Jeno less aaane. <

 

 

LM Tear v
Joednmel on We Co nig shee

K \pe\‘ieue. Woon Aloncke BHO Seen vorh
WES, outlets on sucky roc: 43
as ik E CCTVe tre Wredee

NAVA coats exnli aa AAS berth

pearance Timp ne , wens we ly

‘beemglagees one rele denbe wal a Neh
AW Lie 8 renakte create _

rd Bethe Bee
ca) Sem

rwor ce.

 

 

_ egal. Fereajona A

 

Tork Eawor As Sacoverns, Wenth othe

 

PS Ay cllonate DID Chesea yo") asin 0 Nbnetine ot unasuel

 

_ phy cower. thas, seems 1 WAC
[rare Sy olach

A\y wen ron DOMLay\2e \ lee

\ongged aula

 

ee qd 3e0 mies ost the sa
> GEOL, Cob & BAGAIOS Semon!

 

te, ny ars names IW D4 hs Rin
\oceried a She MOD, Ses

 

 

 

 

 

- wa anighted, Lond ing. ae toms, CH

 

Seon M cept. Peceg, regh 31.

 
Se The ADO el ie Macks

 

Case 1:18-cv-10836-PGG Document 1

 

fem re an ee tm mn eee ome “7

38 Filed 01/22/20 Page 8 of 20

ra, stark) represented ine, S chile, Counsel

 

 

 

me, bul now believe ‘kee ee “1 Mo.
Ca ents one

 

 

4 iS. Yeq declined to represen
~ Tt veuhe py meaulls so
a 1e. jz ocmare SA Lage Ip et i

 

Coals Oeesin ool y
he GS

 

\

 

_ vege sold
4 nee}

‘e tue Depa hac

  
 

 

Me pebew\ shot

Ree calu\ Wwe We
ve. ol’ Lh \nim Ak

    
 

seme Sere yeenins Wits
Vroa cod a gph elds Si ot _
mMesK moder UV Hivesy Yel

aa Set

ced on
ae Gt clones vn, min) Pre 2 aS _
Th) sayy ane “Veareny be

a : anew sfc uh 2 SNe.

 

  
 
 

 

        

 

 

 

 

 

 

 

| DAO BaMleges

Joe coed
_ ae Ah

—! ia

_ | Re Reatonol We ote Wed watt
[oe onde For DUO Bred aa,
JUL. Smee Wie. Nesta » \A OW re

ee

Elshy ries YELL
Vaspestoe Gener

 

Jeemeny

| '4o. Mor oreseAtin uote

8 kre Duo § Qc sn

__ LRvedles
wd Wed ie OF

   

igs

ela nedvarnllecombl ecco es

 

\ he cemtalas wie:

tional WLS OMS Au ‘Blend
ke ee

o-[pasonen. NRO Rrdleg he

ww Soot eet Wis \nlenttancl Vel Fleck, coli Be
J jroo SSI, Se Yen

  
 

 

acti Slay ne a) > Mott

yi MN nq hea Dred
sake webu Qeed\ec: oie ais

  

 

 

Ws padded DUO Rredlenondencthelars
ei TN eet Kath Cael

\eebeoon oj rater lArvege) 3 ) See DW

   

 

Ma oem

  

AY Reeves ated

 

 

 

 

 

 
 

a eee ra eer

Case 1:18-cv-10836-PGG Document

ALR \S sag tose \ ooo ADH:

 

> pelea ‘te dhe SWon) bale

138 Filed 01/22/20 Page 9 oo

 

WOR Vernes Sealing ogain hse:

 

erate bel

 

\ ee roe Ass” ~ es av OR.

 

 

__ | skiPrep

_ Wee. cn,

mpnectitine ons, ve Once ao! Bor)
\ne responde) Vt CNTAM

‘wes We lone QI-OR, Bra Nee \

Dd Reedley dees na ded

“\erwes wha be des Shes bbe. nx be md __

Nhe
ideo

 

 

V_ chlo nei stent reports We hs tll M2

erg e-odmall clad, pliner, Imo Mers a

 

Wal-bo, OR Ved

 

—[eprsets
_ OR

senrlue, OR Weres S Com

Sghoadina srethers We

ved y CoM MAUET NOW. Noga shal

cade

 

WA,

 

 

 

ANT Ngo Shea ostlipe SEE

 

 

 

 

 

hw Mw wa) others Wacol 7

 

 

 

- fags aes
a x ined .
Ag

 

 

 

 

 

  

 
  
    

 

 

 

 

. | NZL nome onder ONce- oN) with Wihortconberine with ony se clse aroma Or
[sau Oe sororrehion We AXWo Yel yne \sewes WMiostrenr Wo lreccrhe. cmcks the.

_ Sete COIL Wecames Qucng behe ge aac 4H aE
ASO. a oe yo aioe bt shdPrepresed tives ,
he oun Sipe ORG Ca Sa
Ae |

fn. 4s. f Boel mE went he Wren

fhe eer see Seley. |

 

mcrentaees

Ve AHO onal

  

 

 

aoe onluloe sone alte
heaped

 

Co >e. tel A, 1e30nvebte | by

Vowel

 

 

 

{e Rohr pole oe

 

resentres IH

 

7 “ ac Eh We Do wo mdkipa +
31 dechscos Br hl
a I Vawmeus. a\\ oe uated

 

reserve OTN vrata
JnGressigans ecole

  

 

colony Wetrall om. o
My wake bop.

sone} iS nat hace Ca Xo

 

 

oleae
See ee eee oe Soe ee A ee ee er ee

Case 1:18-cv-10836-PGG Document 138 Filed 01/22/20 Page 10 oto

  
   

 

    
   
  
   
 

 
  

ADO

 
  
  

  
 
  
   

 

; S&S Todi
= -suecc Orc Hak
he presen caps 0 1s LC, G
| G-"\ NZ -4
Vi Lone AA%S7U.S, Dah. Lexts AGT

 
  
  
   
 

 

  

AAMny WISTS
. ca mikermebive, od ise
fe lhe Mie. XY

NV

  

XN

 

   

  

 
 
 
 

    

hn

_ [Rett VL ndude Sn

Ps less 4 Were, penne
ae Rie We Aaa \

  

\A

     
 

 

 
 
  

i
%
E \ALY

i

Case 1:18-cv-10836-PGG Document 1

Sins

| EN neno-madrenterd) Me SHU ont
- | ___SS« Teglth Shak aes wally

38 Filed 01/22/20 Page 11 of!

cou rs Pea ma, JD fe
ee at yaceld, Dg evs weed

 

Ns “G, Qo sews she 4 vessad \Nnel

oh _ SL Werder ®.1 Lasers mer seen

 

pater oke
NS. Mo uadancogs otc s she\PRe RS

gchwcslehecgiicl
SA,

L

0 cal hms 'Rioe

fessees ON MY relevak-O.

mMa_S Peep ond casa| lag

Loy

 

telby noted) icone —ergegh

 

 

 

 

od inesses

“Dehn ell or easlexe}

  

 

rp. cal) moe Vere ugar

 

 

~ SA, Legue Me sem

 

_ a » he Ty on a s\milero so

 

 

ca

With \peerretet wos,
Sete eho bees

 

 

 

[Nore eal ay

a pecinve The. SOW reas

 

Monbea on abel’:
Nats: ram Suk Vaan»

  
  
 

  

feabios, Mis SCE
coneersahie on Cn wows. me toy

Ne

  
 

wath

we Wes | \ ecu y

 

 

LD vwokd be presents a
‘Le We AD HO cheb .
eke

regres Sie

aL wes Ale cle lous
Aelee seme g 4s te

 

5 Ve Denes
ae Werte wnst-he os

 

63. AXie Grates SS he pe ore leaked

lw te Se isha

 

 

 

 

4 AS o- “SR poke

xB

 

 

a. Ss Yi ca es he Reeling Poon’ Y
RE

_! | uctng, oor Oihuussiy Vloecane c\ecser On

    
 

Tian
_ ol. Bane

  

AT

  

Tom Wade monutFirugdy when S
Ve wren wt \ Ny rahe

Sa Shgeacs Shey PAM Np dev ey

\, a unce Ve pce ara at

N33. Ss skews

> ong, geanger —

 

 

 

 

 

  

pada
Stectee

 

. OAS Mews debik de evplon bs m _
J! eee C3-SW nN \\noge dane | | Elo shen 7. a
a Bene pan a Wong a ae, ‘on ind) te es. an geet pe

 

she bed oan \e ADO.

WMG WS si U na yh ie

 

 

WOy34 eo
 

— vaten wlaleas lV es JUAN Nes
Tans Ne ederim mR en she hn

a ame. ov ele

 

Bnd Ws Rcledice 3 mk We Xe:
cof —[0.¥a1 ocdumte we

“Ce Teak ne Mowe Yer We,

 

     

WPigp. Se secure on) aw

  

wr , Sacomentedaon Liscquesk Sn aku’

‘ Terma erdpims

  

Case 1:18-cv-10836-PGG Document)138 Filed 01/22/20 Page 12 of:20

were gabon
sana bebe shake
. i ne CX, The sepposa, Ai Be glinens’ \neent He aha Me Aotio stopp
NO

 

 

\ yates mi poet
re eae

_ bya en vcllcs hie retina
ood nlewsurvelluce Sack Gos Vel!s hes in wu WEASLES TD.

i Wen Yer plese lesan priors, we Nia) econ

NH Sec ce thas rk nce ©

  

13 se Bll sha a

~ OY os Co

 

 

TL. May skelPep nah

   
 

or Hands

 

- 0 Sh even on O—Nerene

_ Ree us ode \

- eatence Pventh cho a nM core A wv

   

 

vabher secon’ nec Pe ese gae Shee Yrs. Qe

 

 

   

 

      

SG

 

 

. WS. Siwtlely

 

 

paseted. Xe Comena Tesheg eet TP requeks

 

a “alg Vee dala) CLONES, Cor TT
co Hee eins § cael he loca NS ehse tC Neto Heche NAVA
ce eevey in Seared Veena adi Exhiltc >renivg Perec Me
_ Pie wes We Ganon en ps

no 74 Mn wnccdeareppo nba Ae SeDe WES. tava
a Seer are Ske Yn ceria, 0 oNensey As esi Vo,
AS wt ali (04 a NS wn vii Yn Quey (esa, Conselebions UN Vee.
~[nmebe!! TSe em A Congas ect

ce Ann \ cansalbeiony \ \r@s anew Se Ay uM

fore e. gol. Stesngrbat ‘ ane le sheek J Peers
Wes, Supe os) - ‘ pr Wah
TD them 4, but she nena ledleed 2

  

\ Wie. Y ove Re

Fey

viscone yest due \\e \Neccting Wey \ be
St Ure a Clahts wert ates logtghe

 

 

 

 

 
 

 

or reveleeadh,

 

 

[O7Qw. Haha She rep. esdhpund Nine Selea TE requedtsb he perk |

NOME
Cs PS Me pe

\rencadlime me Coren No

Mug

 

  

 

agers

 

 
wi te te ee rn a - toe ee eee de a Le ere eaten tens ne .
Case 1:18-cv-10836-PGG Document 138 Filed 01/22/20 Page 13 of'20

|
!
|
|

4 Lyn rrlew wits NCS \eu ANAS ON uadale ngage
Lopeniv posal Gn ‘Nem \.
4 SY Ae HOO be asia » pedews” | come « ce Fa bale or
_. 4 Te we a Me cecusety TA Wes \ nel when ders Ged Het
fee 16. ices AKO Ole thes ar ss Dn crdhose ws jo
yk Poh sate w Ve casumetion Sete Ofcom Sony RsenllS _
____ ete epagae SARs vig om Preece lag, ower ste! HS
. at Shon vecllen we craig dbo Ue Le
| | \wle \alm cama \kdsi kon peckade ND
a Wandin Mirelu S oe Sy | Sleqe A
~4---Te easel 2 Famine calysecs azo ana Wie
| Lugrosbend wg emmy DL, CNX san Cume TD) eS +o Bs
i us THe Alure) eee Was ltl wegen” hon on ore Wo Ao trceteed my |
ao wa code chen ins MBaertng nekice oad ; oS Muck aries te widest repmbwoi
ee Se We shevte, Nau thwes cheer a Wis. Sali Cay depandadonle nm celal cs | ~ =
| \ve loa eon now. ele _
iO %O, Tolan WbWeind cdr rekelichoess cn) Mek We lestme

we MN onkimela a0. Ds QERY edo Dery, ely sawed hke seretanse -
. AN va Wek Wate Ws CF rush Due Krocos$ heli \A wes wie. Selby, te te

wile
ct pee AS. A, Lhe NOWO ou ARNE nemeste) ms ae Gees when BeRtedoa g Ekibi
. Gin’, \yaccose nore. votre wo hl bers ond ley wal) Nees herte lear Neore)
5 A CFE SE CONS Sectosse Ve MK WS. nse bore 2 LL mtodhwr ethane _ a ann
1 Ss Se Tk AX MO ‘erence, We we no) tn wet Sheleuante becerte be nen!
_ Yelehe Gas A \ais. cahortcmee Ai Tmpessigte- wo
© | BMe DONO nanresked ET ud else bases boca be rd we
_. aly Wher he gurnesh seni Aas coamnel Xk heaud ¢ hve diay,
{wha Ay cused \ We waite MSS Mekbig eho Sing NEA
<F3| aig wa ww $0) ond \ \ealcoues Owes, yn, ecko
res Foc edly Boe (4s). Sos. a

 

 

 

 

he Sele
some shreage ner sine Wel

“quel & Vumure, 4 uted someon _

LOAs\ 7 rma cryvenerved oA dunce -

 

 

 

 

 

 

 

   
 

 

 

 

 

 

  

   
  

 

FY

    

 

  

 

 

 

 

en ~~} —— ee be
ne War Meant: We Nes mN \odemne.

othe SW) Make

Le

- |
Case 1:18-cv-10836-PGG Document 138 Filed 01/22/20 Page 14 of 20

vee

 

We beRaduts col belt Ty Court Whe ©

Wea WO

 

Con\ time rece’, peheps ever bell We Cou Webel

Or Sab) e Av)
ben Seat

 

ostachna, ®) ek casplans ee> 4 lie BANK A&

Wd TE yea SHA eng Wao

 

 

 

 

; | callon Vee Cock bo Contes wlachewerCounse Padatseo, Z
| gS > Was bo Selantrages MU Siradconpeal, ae aloida he Wn

dere

 

: ieee Mecpurk Goby Sie CHS Deag. T\aS acer vg

 

 

 

natlis axial COMMON. ttons—ly Ss Com Mcde uN cdhomens.. Xl ’

ahecbronic. a

 

 

 

__[scliceS Reand
| ” 8. Shacthy “So Ne NOS on) ABs « rucsetos MINS \ea\k $

Senso ese. o\ Eves wena we res fonsessban res \Srovdke—

J

 

 

Wy muy

 

! CCCUSEI™ C on) We unt s Mnbelligence orercer

 

LW With o Bho en Yaad

 

= west mast ymne. They, ARA

CCOS2. 1S. Moos \l Nee Wes Wo  Ynstessossiment” VY

i

i

‘f

f
aie ape

Ya lone ate

We SHOE baal Mee rea e

2 Ma

 

ess iS rete Wvede SURE Were Wwettng te eh

rehuy Conricmabion Yee COM Sa
Semi

molion Yoccn orto ;

Wr

 

oN Web he calVessuethe Cock ie
3). Baw ray mation is. nak moots The

Moab notes doin: she elt
Lelichion cons hues, cledemone, covers,

 

  

pelbies Welay\\ies. Continve hed rey

 

\ichian y Yahi ebony ondd

OVO

Gy A WAL Wansdeled The AcKMizes

 

 

: . geawdi Me Ts, ON atc old 3
a ocnamecs. S why Second WEs Covrving oul ——
bre ah ron 7 “The Cac E

nter he qrebhhitis! is ako ¢ ore baby ¢
\ Awicks ma

  

Ye bad, Dis excels wl

 

 

 

oh Se
wea. Cook w

) ores \y

cw ane On

We SeEmuals! Gemnsel Sactal

  
 

 

ae SHA, _

 

 

ness as, Comm ssery can se

em We Cosine owe pend by
eowh Ree Gartolnes: pre

ol Voila Hey ales

 

 

 

 

 

 

hasbe aes teslaut
a MedtS, Gabeasebd,

  

 

 

 

 

Pilon SASS Mee
. | [en q .
-—"TASe@ 1:18-cv-10836-PGG Document 138 Filed ogee. tues of 20
i i

wyAod) 7

        

anor ders 2 geting,

——

 

 

 

 
Case 1:18-cv-10836-PGG Document 36 ted Orz2720 Page 16 of 55 ~|
Ve (J Unk Vern
Fons Hachin S. GbR, CReg, Fors 1298) 4045

Mle SA Necerbeor 14h Hoh4 a >
ae Nuntoor ‘or C\ ols OWE (24 Soukkon adel o> Mus tote °

Scholes CKv Unit Vere) |

oe we
Che nak gure tal Hne eW be BAlLUS. Oates
Cahar the aleerd Myo Yorke. CSO9 Reed Sty Mews Fora,
NX, A000)’ See AS TRILWES Carteds, Lrsey my?

ghee gs 2 \none runoer s ay spate cecal | Srom vata eutues conc, Ven an
A a wkalgnme eens!
pnelaiirg OM ware aa

Treks

VEE ise

212-805- 0136
Redyd W WAI AB

sah

 

 

 

 

 

 

 

 

 
wa

 

~

 

1 L
Case 1:18-cv-10836-PGG Document 138 Filed 01/22/20 Page 17 of 20

Teil 4

 

|

Vo CMU Us Veo,

 

 

Free Madktn Se Cosel, CReay No. 4243-404)

RR We Becuke iS lo
[Sane Saal Gli OS. DicksehCoucke

| Sdvkebions Ut Venay

| Thwme etegaoore podll. -
oe __Thleogn YorponAl ng be lone twmber Far the Cledks ate Yc he VS

 
  

 

 

 

 

 

 

 

 

 

__[DnhakCarek in New York Teer M09 -KOS-OLZGE.

ae Cwedd \e YD makes satin C to uk numberas saan ca Posstele. |
ee Teck numbecches nck ales dppeerin mu \ROLENCS Cpr XC heche Con
: JOR Leese. boerng me. te Chr ~cake php fines te oN ALYY <a —
pM this chmeady 0 th Sa ARULINCS, may T plese mibe otal dn-Lrernumber
sina, wonala sadio\ call alr Uhe mest pedal Juncluce ol pcing, normel bushhess

__t moves | ee |

 

 

  

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__ PC
Sf eee Tr
_ A L

 

 
 

nb nett a mate

Xp! Counsela Cc &.Ocr

Case 1:18-cv-10836-PGG Document

138 Filed 01/22/20 Page 18 of 20

 

From’ Maclin S, Catesten CQ
Dede? “\WWesseaas Decewlas~ A

N32 ARVIND)
ny AOA

 

sh Tacos Repact 333% O82

 

 

 

tpe usu ee well on) Y Mn

 

 

Yas ber Leta iu Pompe _—

~ Prac W. DO Neosing 1 COA WAS ss cleo seanre The SSI dace 2)
pets ya Vee lenoneimne
oy PAKUS LSS

 

Rapes JAS = eer
OAS

 

| a shen 5 EDGE SAG

DADS 4

 

cope ow D.C, Coot & AR

ros

 

 

* copays

[creas Cu.0 San. Febewun
_tNeaea, Wins: valaney SF KET CnC AIBE)$. cal
—¢ Ayiaaive os Ad Crea) o|

 

Breage Ca DC, Code 81%
“Prcape a pee Coo § AZ

 

 

~AAN)
U3 (a4 |
MSETUS Dak eras NCIX, Ns 8
VAM, MAST) 5

 

e. cide on \rong- "Oem. sheboles, . _. co

 

xan prod» We DUD nooetag whetharacne-yas

 

 

 

 

  

 

 

 

 

 

 

 

 

 MelknS GliskS | —

 

 

 

 

 
TE niidade1:18-cv-10836-PGG Document 1

 

BP-AI06,
AUG 11
U.S. DEPARTMENT OF JUSTICE

DUTIES OF STAFF REPRESENTATIVE

4

38 Filed 01/22/20 Page 19 of 20
CDFRM

FEDERAL BUREAU OF PRISONS

 

TO: All Staff Representatives

FROM: Complex Warden

p

There may he questions as to jusk which pai
as staff representative for an inmate wha
is to help the inmate present the best def
Warden, the DHO, the reporting officer, in
and UDC members involved in the case may n
your representation, you encounter difficu
Functioning properly, you should norify th
there is a good reason to do goa.

 

 
  
 

{ij You are to assist the inmare in pres
present and in preparing a defense. This w
the inmate, and familiarity with the Inmat

(2) You ate to speak to withesses who mig
if the inmate indicates therm are such with

RCC Terre Haute, IN
Institution

t an employee takes when that employee serves
ppears before the DHO. Generally, your role
nse possible tc the charged violations. The
estigating officer, a witness to the incident,
t act as staff representative. If, during)
ties which you believe will prevent you from
DHO of this, ‘and he/she will excuse you if

nting whatever information the inmate wants to
11 require, in every case, consultations with
Discipline Program Statement.

ht furnish evidence on behalf of the inmate,
esses whom the inmate wishes to have called.

You may question witnesses requested by th@ inmate who are called before the DHO.

(3) You should become Familiar with all 3:
inmate. Confidential or seetirity informati
shared with any other person, including inn
xaquest for confidential information should
(4} You should present any evidence fava
(a) You should present information which
jesser sanction for the inmate. If you bel
the functions, you may request a delay in ¢
after you have the eoncurrence of the inmat

ta} You are ta help an inmate understand

(7) You shonid be familiar with procedur
in advance, and, if necessary during the h
procedural points.

(8) You should not be present during deli
where you have read confidential informati
outside the inmate's presence. In that ca
general terms, what you are doing, and you
is over. ‘

(3} If the inmate asks you to assist in w
a¢tion, you should assist the inmate in dol

I have read the "Duties of Staff Representa
Staff representative for inmate nese
in the inmate's appearance before the DHO.

-_

z
*

Printed Name/Signature of Employee

TRH eh G07 cs

Record Copy - BHO.
{This torn may bu replicated via WPT

1

,

anv end a by the DHO.

eports relative to the charge against the

on must of course be protected and may notibe
ates, staff, visitors, attorneys, etc. Any
be direcred to the DEO.

fable to the inmate's defense.

may assist the DHO and which may obtain a

ieve you need additional time toa pursne any of
he hearing from the DHO, but ordinarily only
i@ to de this. :

the charges and the potential! consequences.
at the hearing, explain them to the inmate
axing, assist the inmete in understanding

: An exception would be
Mr and want te discuss that With the DHO

@, you will have to explain to the inmate, :in
should leave the room as soon as that function

citing an administrative appeal from the D
Ng so.

ire

ay

Id

HO

" and lagree)

roel AS ESC]

?
v

@ ¢ da not agree for the follawing reason

Date:

Replaces BE-306(52) of JAN 89

 
 

 

 

gape BA LST ‘\
“ow yen Sees

cP 1:18-cv-10836-PGG Docum

 

3 sy)

ent 138 Filed 01/22/20 Page 20 of 20

ere
4
\
\
€ rad .
~ gosZr NI

‘

 

 

YORNYYSU] [eUO}OOu
HOVE Shey |

yeryes cS WJ? \

veep

 

 

 

 

 

 

 

 

 

 
